DETAILED ACTION
This office action is in response to the application filed on 09/10/2021.
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahalingaiah (U.S. Patent 5,983,337).
Regarding claims 1 and 11, Mahalingaiah discloses a method for converting instructions, used in a processor, comprising: receiving an instruction, wherein the instruction is an unknown instruction [col. 13, lines 33-35; MROM instructions are detected]; determining whether the received instruction is a new instruction [col. 17, lines 6-14; it is determined if the instruction is a patch instruction]; and converting the received instruction into at least one old instruction when the received instruction is a new instruction [col. 8, lines 43-50; an MROM instruction is converted into instructions that can be executed; col. 17, lines 6-14; alternatively, a patch instruction is converted to new instructions].
Regarding claims 2 and 12, Mahalingaiah discloses the method for converting instructions as claimed in claim 1, wherein the received instruction is an instruction set architecture instruction, and the at least one old instruction is an instruction set architecture instruction [col. 1, lines 46-62; complex instructions are broken down into simpler instructions that also exist in the ISA].
Regarding claims 3 and 13, Mahalingaiah discloses the method for converting instructions as claimed in claim 1, wherein the received instruction is an x86 instruction, an ARM instruction, a RISC-V instruction, or a MIPS instruction, and the at least one old instruction is an x86 instruction, an ARM instruction, a RISC-V instruction, or a MIPS instruction [col. 1, lines 35-62; the instructions are x86 instructions].
Regarding claims 4 and 14, Mahalingaiah discloses the method for converting instructions as claimed in claim 1, further comprising: obtaining the machine code of the received instruction according to an instruction pointer of the received instruction [Fig. 1; instructions are retrieved from a cache]; decoding the machine code to obtain an operation code of the received instruction [col. 5, lines 47-66; an opcode is detected]; and determining whether the received instruction is a new instruction according to the operation code [col. 5, lines 47-66; the opcode is used to detect MROM and patch instructions].
Regarding claims 5 and 15, Mahalingaiah discloses the method for converting instructions as claimed in claim 4, wherein when the received instruction is a new instruction, the method further comprises: generating the at least one old instruction according to the operation code [col. 5, lines 47-66; the opcode is used to determine the instructions to execute].
Regarding claims 6 and 16, Mahalingaiah discloses the method for converting instructions as claimed in claim 4, wherein when the received instruction is a new instruction, the method further comprises: decoding the machine code to obtain other decoding information of the received instruction, wherein the other decoding information comprises a operand mode [col. 20, lines 39-41; operand mode is decoded], a source operand and a destination operand [col. 20, lines 36-38; operands are decoded]; and generating the at least one old instruction according to the other decoding information [col. 20, lines 25-41; the system decodes operands and uses those operands to determine what instructions to execute].
Regarding claims 8 and 18, Mahalingaiah discloses the method for converting instructions as claimed in claim 1, further comprising: storing the at least one old instruction in a memory or a cache [col. 5, line 47 – col. 6, line 4; the patch instructions and the MROM instructions are stored in a cache].
Regarding claims 9 and 19, Mahalingaiah discloses the method for converting instructions as claimed in claim 8, further comprising: when another received instruction is an unknown instruction: determining whether the received instruction and the another received instruction are the same instruction when the another received instruction is a new instruction; and obtaining the at least one old instruction from the memory or the cache when the received instruction and the another received instruction are the same instruction [col. 5, line 47 – col. 6, line 4; the system detects an MROM instruction using an opcode and then re-uses the instructions stored in a cache when the instruction is encountered again].
Regarding claims 10 and 20, Mahalingaiah discloses the method for converting instructions as claimed in claim 9, wherein when the received instruction is a new instruction, the method further comprises: calculating a length of the received instruction [col. 6, lines 5-47; col. 23, lines 6-20; the lengths of instructions are calculated]; wherein an instruction pointer of the another received instruction is: EIP + Length, wherein EIP is an instruction pointer of the received instruction, and Length is the length [col. 6, lines 5-47; col. 23, lines 6-20; the system calculates where each instruction begins and ends].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingaiah in view of Official Notice.
Regarding claims 7 and 17, Mahalingaiah does not explicitly disclose generating an unknown instruction when the received instruction is not a new instruction. However, the examiner takes official notice that the generation of an exception in response to an instruction that cannot be executed was notoriously well known at the time of the invention. Such operation prevents errors from occurring in the system and therefore would have been obvious to a person having skill in the art. It should be noted that applicant’s own specification at paragraph 0003 discloses that such subject matter was known at the time of the invention. The claimed subject matter and its application to the system of Mahalingaiah would therefore have been obvious to a person having skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183